           Case 1:20-cv-03136-CM Document 5 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MRS. SARAH M. DAVID-BARLOW; MR.
 CLINTON C. BARLOW,

                                Plaintiffs,
                                                                  20-CV-3136 (CM)
                    -against-
                                                                        ORDER
 N.Y. N.J. MARRIAGE LIC. AGENCY’S, et
 al,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs Clinton C. Barlow and Sarah M. David-Barlow filed this action pro se alleging

that the temporary closure of the New York City Marriage Bureau during the COVID-19

pandemic violated their constitutional rights. Although Sarah M. David-Barlow is listed as a

plaintiff in the caption of the complaint, she did not sign the complaint or submit an application

for leave to proceed in forma pauperis (IFP). By order dated May 4, 2020, the Court directed

Sarah M. Barlow to submit an IFP application and submit a declaration form establishing her

intention to proceed as a plaintiff in this case. Clinton C. Barlow and Sarah M. David-Barlow

have not communicated with the Court since this complaint was filed.

       Sarah M. Barlow is dismissed as a plaintiff. Plaintiff Clinton C. Barlow is directed to

notify the Court within thirty days of the date of this order if he wishes to proceed with this

action. If Plaintiff fails to comply within the time allowed, and he cannot show good cause to

excuse such failure, the matter will be dismissed without prejudice.

       In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties who

are unable to use email may submit documents by regular mail or in person at the drop box
            Case 1:20-cv-03136-CM Document 5 Filed 08/03/20 Page 2 of 2




located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300

Quarropas Street). For more information, including instructions on this new email service for pro

se parties, please visit the Court’s website at nysd.uscourts.gov.

         Clinton C. Barlow has consented to receive electronic service. (ECF 3.)

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 3, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
